                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

 M.B., et al.,

                 Plaintiffs,

         v.                                          No. 2:17-cv-04102-NKL

 Steve Corsi, et al.,

                 Defendants.

                                             ORDER

       Plaintiffs, children in foster care, allege that Defendants, the Acting Director of the

Missouri Department of Social Services and the Director of the Children’s Division of the Missouri

Department of Social Services (“CD”), have failed to implement a system of safeguards and

oversight with respect to the administration of psychotropic drugs to Plaintiffs. Plaintiffs assert

claims for violation of their substantive and procedural due process rights under the Fourteenth

Amendment to the U.S. Constitution and seek declaratory and injunctive relief.

       On July 19, 2018, the Court certified a class consisting of “all children in Children’s

Division foster care custody who presently are, or in the future will be, prescribed or administered

one or more psychotropic medications while in state care.” Doc. 183. On August 2, 2018,

Defendants petitioned for appeal pursuant to Federal Rule of Civil Procedure 23(f). On August

22, 2018, the Eighth Circuit granted the petition for 23(f) appeal.

       On September 6, 2018, Defendants moved for a stay pending appeal of the class-

certification order. For the reasons discussed below, Defendants’ motion to stay is denied.




                                                 1
  I.   BACKGROUND

       Plaintiffs assert that psychotropic drugs leave children vulnerable to various serious

adverse effects, including hallucinations, self-harm and suicidal thoughts, and such life-shortening

illnesses as type 2 diabetes, and therefore should be administered only when necessary. The longer

a child is on a given psychotropic medication, the greater the number of adverse effects. Risks to

children are compounded when children are subject to “outlier” prescribing practices—receiving

too many psychotropic drugs or too high a dosage, or receiving drugs at too young an age.

       Children in foster care are at increased risk of being improperly or unnecessarily

administered psychotropic drugs. Unlike biological parents, foster caregivers must rely on a

child’s health records to know her history and needs. At the same time, frequent changes in

placement often are accompanied by changes in a foster child’s health care provider, disrupting

the child’s health care.

       When the state removes children into foster care, it assumes an affirmative duty to act in

loco parentis to keep those children safe. Yet, according to Plaintiffs, children in Missouri’s foster

care custody who are prescribed or administered psychotropic drugs are exposed to a grave risk of

severe physical and psychological harm because of the state’s policies and practices. Plaintiffs

brought this action to remedy three alleged deficiencies in Defendants’ policies, procedures,

practices, and customs with respect to the administration of psychotropic drugs: (1) failure to

maintain, and to furnish to caregivers and prescribing physicians, up-to-date medical records

detailing each child’s physical and mental health history; (2) failure to ensure informed consent to

the administration of psychotropic medication, both at the outset and as treatment continues; and

(3) failure to ensure secondary review of all outlying prescriptions by a qualified, independent

child psychiatrist. According to Plaintiffs, despite the fact that CD is aware that the lack of a

reasonable system of oversight and monitoring of the administration of psychotropic medications
                                                  2
to children in its custody poses a substantial and ongoing risk of harm to the children, Defendants

have failed to address the risk.

       After briefing on the class certification motion, CD issued a new “Informed Consent”

policy, effective June 29, 2018. It specifies that making an informed decision “about behavioral

health treatment or medications without undue influence means that the consenter is deciding

based on what is best for the child, not because of pressure to consent to the medication or

treatment services.” The policy explains that “a decision must not be made based on a school’s or

other entity’s insistence that a child take medication in order to participate or receive services.”

Doc. 202-7, p. 1. The policy further states:

       Parents often have important historical information about their children’s health
       and valuable insights to aid decision-making. Resource providers have critical
       information about a child’s daily functioning. While children are in the custody of
       the Children’s Division, the Children’s Division case manager shall be primarily
       responsible for granting informed consent for their care. Resource providers may
       give informed consent for routine or standard treatment.

Id. The policy authorizes only frontline practitioners who have successfully completed training to

consent to non-routine treatments or services. Id.

       Since July 2018, the Department of Social Services also has partnered with the Department

of Psychiatry at the University of Missouri to “develop and implement innovative multi-system

strategies to increase the safety and wellbeing of children and youth involved in child welfare and

other related child and family serving systems.” Doc. 202-6, p. 2. The center aims to “lead the

nation in child welfare, health, and mental health integration.” Id.


 II.   STANDARD

       Federal Rule of Civil Procedure 23(f) permits, but does not require, the Court to stay

proceedings. See Fed. R. Civ. P. 23(f) (“An appeal does not stay proceedings in the district court

unless the district judge or the court of appeals so orders.”). In evaluating whether a stay is

                                                 3
appropriate, the Court must consider: “(1) the likelihood that a party seeking the stay will prevail

on the merits of the appeal; (2) the likelihood that the moving party will be irreparably harmed

absent a stay; (3) the prospect that others will be harmed if the court grants the stay; and (4) the

public interest in granting the stay.” Iowa Utils. Bd. v. FCC, 109 F.3d 418, 423 (8th Cir. 1996).

“The movant must show that it will suffer irreparable injury unless a stay is granted.” Brady v.

NFL, 640 F.3d 785, 789 (8th Cir. 2011) (citing Packard Elevator v. ICC, 782 F.2d 112, 115 (8th

Cir. 1986)).


III.   DISCUSSION

           a. Whether Defendants Have Shown a Likelihood of Success on the Appeal

       The “most important” of the four factors considered in determining whether to issue a stay

is the “likelihood of success” on the merits of the appeal. Brady, 640 F.3d at 789. Defendants

argue that they have raised “important and unsettled questions” regarding the Court’s certification

of the class of plaintiffs: (1) “what analysis and proof are necessary to conclude that a policy or

practice puts every one of thousands of individual class members at a substantial risk of a

constitutional-level injury”; (2) “what analysis and proof are needed to conclude that the strict

‘cohesiveness’ requirement imposed by rule 23(b)(2) has been satisfied”; (3) “what analysis and

proof are required to conclude that all members of the putative class face substantial risks of

concrete, particularized, and imminent constitutional violations”; (4) whether Parsons v. Ryan,

754 F.3d 657 (9th Cir. 2014), upon which the Court relied in granting class certification, conflicts

with Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011); (5) whether the Court ignored “unique

defenses” in certifying the class; and (6) whether the Court’s class certification decision “create[d]

undue pressure to settle . . . .” Doc. 202, pp. 3-5. Defendants insist that the fact that the Eighth




                                                  4
Circuit granted Defendants’ request for leave to appeal pursuant to Rule 23(f) itself suggests a

likelihood of success on appeal.

        The Court previously rejected each of these arguments because this case concerns

Defendants’ policies, practices, and procedures—which apply to all of the class members,

regardless of their individual circumstances. Particularly unconvincing are Defendants’ arguments

that “unique defenses” ought to have prevented class certification, and that the Court’s certification

of the class put “undue” pressure on Defendants to settle this matter.1 Defendants did not raise a

viable statute of limitations defense in this action for injunctive relief for constitutional violations,

and any other purported “unique defense” is irrelevant to the question of whether Defendants’

policies, practices, and procedures put the children in their care at a substantial risk of harm.

        The Court thus does not believe that Defendants are likely to succeed—or even that they

have a fair chance of success2—on the merits. The Eighth Circuit’s grant of leave to appeal from


1
   The assertion that class certification has increased the pressure on Defendants to settle has
nothing to do with the merits of class certification, and in any event, there is no evidence to support
it. As discussed further below, although Defendants initially denied that Plaintiffs’ discovery
requests seek only information concerning Defendants’ policies, patterns, and practices, they were
not able to provide any examples showing otherwise. In short, there is no indication that the scope
of discovery will change if the class is decertified. Thus, Defendants have not shown that class
certification increased the financial burden that this lawsuit otherwise placed on them. To the
extent that Defendants are concerned about “ongoing federal oversight,” the concern is
speculative. Even if the Court were to grant injunctive relief in this case, it would do so only if
Defendants are found to have violated Plaintiffs’ constitutional rights, and even in that
circumstance, there is no indication that “ongoing” federal oversight would be required after the
injunctive relief is fashioned. Furthermore, Defendants have not argued, let alone shown, that
class certification has substantially increased the risk of oversight in this case concerning
Defendants’ policies and practices.
2
  In their reply, Defendants argue for the first time that the Court should apply the “fair chance of
prevailing” test that the Eighth Circuit has applied in evaluating preliminary injunctions. However,
the cases Defendants cite concern requests for preliminary injunctions. See Planned Parenthood
Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (stating that “district courts should
still apply the familiar ‘fair chance of prevailing’ test where a preliminary injunction is sought to
enjoin something other than government action based on presumptively reasoned democratic
processes”) (emphasis added); Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir.
                                                   5
       None of the cases that Defendants cited in arguing that the case should be stayed while the

class certification order is appealed alleges constitutional or similar violations dependent on

showing a pattern, practice, procedure, policy, or custom. See Willcox v. Lloyds TSB Bank, PLC,

No. 13-00508, 2016 WL 917893, at *1 (D. Haw. Mar. 7, 2016) (alleging breach of contract);

Risinger v. SOC LLC, No. 12-00063, 2015 WL 7573191, at *1 (D. Nev. Nov. 24, 2015) (alleging

fraud); IBEW Local 98 Pension Fund v. Best Buy Co., No. 11-429, 2014 WL 4540228, at *1 (D.

Minn. Sept. 11, 2014) (alleging securities violations); Reyes v. Educ. Credit Mgmt. Corp., No. 15-

00628, 2018 WL 1316129 (S.D. Cal. Mar. 13, 2018) (alleging violations of the Telephone

Consumer Protection Act and the California Invasion of Privacy Act—see Reyes v. Educ. Credit

Mgmt. Corp., No. 15-00628, 2016 WL 2944294, at *1 (S.D. Cal. May 19, 2016)); Todd v. Tempur-

Sealy Int’l, Inc., No. 13-04984, 2016 WL 6082413, at *1 (N.D. Cal. Oct. 18, 2016) (alleging

problems with mattresses sold by defendants); Stuart v. State Farm Fire & Cas. Co., No. 14-4001,

2017 WL 5952872, at *1 (W.D. Ark. Jan. 25, 2017) (alleging breach of insurance policies and

unjust enrichment); Senne v. Kansas City Royals Baseball Corp., No. 14-CV-00608-JCS, 2017

WL 5973487, at *1 (N.D. Cal. May 5, 2017) (alleging claims under the Fair Labor Standards Act);

Perrin v. Papa Johns Int’l, Inc., No. 09-01335, 2014 WL 306250, at *1 (E.D. Mo. Jan. 28, 2014)

(same); Pena v. Taylor Farms Pac., Inc., No. 13-01282, 2015 WL 5103157, at *1 (E.D. Cal. Aug.

31, 2015) (alleging violations of California labor laws); Ewing Indus. Corp. v. Bob Wines Nursery,

Inc., No. 13-931, 2015 WL 12979096 (M.D. Fla. Feb. 5, 2015) (alleging violations of the

Telephone Consumer Protection Act—see Ewing Indus. Corp. v. Bob Wines Nursery, Inc., 795

F.3d 1324, 1325 (11th Cir. 2015)); Gray v. Golden Gate Nat’l Recreational Area, No. 08-00722,

2011 WL 6934433, at *2 (N.D. Cal. Dec. 29, 2011) (concerning disability access); Richards v.

Ernst & Young LLP, No. 08-4988, 2012 WL 92738, at *1 (N.D. Cal. Jan. 11, 2012) (alleging



                                                8
violations of California’s overtime laws). While the scope of discovery in a case alleging labor

law violations, for example, would be affected by a class certification decision, the same cannot

be said in this case, in which, in order to succeed, Plaintiffs must establish that Defendants have a

policy, pattern, custom, or practice of inadequately overseeing the administration of psychotropic

medications to children in CD’s custody.

        In short, Defendants have failed to establish—either through examples of potentially overly

broad discovery requests or through relevant case law—that the scope of discovery in this

constitutional case would be different if the class were decertified. Because Defendants have not

substantiated their argument that they will be prejudiced if discovery is not stayed, they have failed

to establish irreparable harm. See McAllister v. St. Louis Rams, LLC, No. 16-172 SNLJ, 2018 WL

2180247, at *1 (E.D. Mo. Apr. 9, 2018) (denying defendant’s motion to stay case, noting that

“[a]ny discovery conducted . . . is unlikely to have been ‘useless,’ even in the event that the Eighth

Circuit . . . reverses class certification, because such discovery would still be relevant to individual

claims”).3


             c. Whether the Stay Will Substantially Injure Plaintiffs

        A threat to a constitutional right is generally presumed to constitute irreparable harm. See

Mich. State A. Philip Randolph Inst. v. Johnson, 833 F.3d 656, 669 (6th Cir. 2016) (holding, in

voting rights case, that “when constitutional rights are threatened or impaired, irreparable injury is

presumed” and denying defendant secretary of state’s motion for a stay pending appeal); Jolly v.

Coughlin, 76 F.3d 468, 482 (2d Cir. 1996) (stating, in affirming preliminary injunction, that “it is



3
  To the extent that Defendants argue that deadlines for dispositive motions and trial briefs should
be stayed, in light of the fact that those deadlines are months away (see Doc. 202, pp. 6-7), the
request is premature.

                                                   9
the alleged violation of a constitutional right that triggers a finding of irreparable harm”); Mitchell

v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984) (“When an alleged deprivation of a constitutional right

is involved, most courts hold that no further showing of irreparable injury is necessary”) (quoting

Wright & Miller, Federal Practice and Procedure, § 2948 at 440 (1973)); Hicklin v. Precynthe, No.

16-01357-NCC, 2018 U.S. Dist. LEXIS 21516, at *32 (E.D. Mo. Feb. 9, 2018) (“[T]he deprivation

of Ms. Hicklin’s constitutional rights under the Eighth Amendment is alone sufficient to establish

irreparable harm.”).

       Danger to health also generally warrants a presumption of irreparable harm. See Kai v.

Ross, 336 F.3d 650, 656 (8th Cir. 2003) (finding, in case seeking to compel Nebraska agency to

continue plaintiffs’ Medicaid benefits, that “the danger to plaintiffs’ health, and perhaps even their

lives, gives them a strong argument of irreparable injury”); Hiltibran v. Levy, No. 10-4185-NKL,

2010 U.S. Dist. LEXIS 143363, at **18-19 (W.D. Mo. Dec. 27, 2010) (finding that “substantial

risk of institutionalization” and likelihood that plaintiffs would “suffer from skin deterioration and

infections” constituted risk of irreparable harm); Heather K. v. City of Mallard, 887 F. Supp. 1249,

1266 (N.D. Iowa 1995) (finding “irreparable harm” where “continued open burning pose[d] a very

real health threat, possibly even a mortal threat, to Heather K. for which she has no adequate

remedy at law”); see also Majid Abdulla Al-Joudi v. Bush, 406 F. Supp. 2d 13, 20 (D.D.C. 2005)

(noting that, “where the health of a legally incompetent or vulnerable person is at stake, irreparable

harm can be established”) (citing cases).

       Here, Plaintiffs allege substantial threats to their constitutional rights and their health. They

are foster children who claim to face the risk of severe physical and psychological harm because

of Defendants’ alleged failure to adequately oversee the administration of psychotropic drugs.

Plaintiffs charge that Defendants’ failure to maintain adequate medical records, to implement an



                                                  10
were my regular pts, I would be working very hard to find a child and adolescent psychiatrist to

help reduce the medication burden but these girls were here for a very specific problem and likely

will not receive their medical care in our office, so they will continue being at the mercy of adult

providers who practice polypharmacy.”); Doc. 210-11, p. 1 (“She is now 2 yrs and 11 months. her

[sic] foster mother tells me that she has been on Risperdal 0.25 mg daily and clonidine 0.1 1/2 tab

hs. cyberaccess [sic] only shows the clonidine, so I assume that the Risperdal is being purchased

separate of the toddler’s medicaid insurance. . . . I am afraid that this case illustrates what happens

too often with children placed in care in our area. While I am (unfortunately) used to seeing older

kids with polypharmacy, I don’t think I have ever seen one quite as young as this toddler on

polypharmacy. This feels so wrong! . . . I feel that we must have some sort of systemic response

to this ever growing issue.”); Doc. 210-12, p. 1 (“I agree that the system we had took too long, if

we have custody and request a medication check the people doing that should be able to contact

the facility and gain the information a lot faster than we can being the middle man. Because in

one of their emails they stated the child could have lithium toxicity.”) (emphasis in original); id.,

p. 2 (“This is an appointment to see if this 6-7 year old boy is on too much medication. If he is on

too much medication, every day that goes by gets worse and worse. . . . My clients have begged

MCD for help for this for months and have received nothing. The lack of urgency is alarming and

disturbing.”); Doc. 210-9, p. 2 (“At about 7-8, taking too many meds in a.m. to count; at night

taking maybe 8. When I was walking around in the a.m., don’t remember it, I was a zombie. . . .

they removed all my meds after I forgot to take them and I was doing better.”); Doc. 210-13, at 2

(“He has an allergy to Seroquel resulting in ‘Seizure like symptoms.’ . . . This was not documented

in the recent hospital records but he was on Levthyroxine 0.05mg per day upon admission around

July or August.”); Doc. 210-14, p. 1 (“They are very concerned about him being on these meds.



                                                  12
They feel he is over medicated. They say he is sleepy, he drools, his hands shake, etc. . . . [I]t

was decided that they needed to get a second opinion. . . . They also stated that CD has not

scheduled the appointment with their psychiatrist. They stated it can take as long as 2 months to

get an appointment with a psychiatrist.”); Doc. 210-15, p. 1 (“It was discovered his levels were

such that he was experiencing Lithium toxication. [Patient] was then airlifted to Cardinal Glennon

Children’s Hospital in order to undergo dialysis. He was placed in the intensive critical unit.”);

Doc. 210-16, p. 2 (“[Patient] was found to have high Lithium levels in her blood on or around 1-

30-16 following regular blood level testing and was expressing homicidal and suicidal thoughts

with a plan in mind for those thoughts.”); Doc. 210-17, p. 1 (“Once the ambulance arrived . . . Great

Circle staff reassured her that everything would be okay and that she needed to get her medications

straightened out so that she wouldn’t have all that anger and wanting to hurt herself and others.”).4

       Defendants point to two changes that they insist address Plaintiffs’ concerns: their new

“Informed Consent” policy and their new partnership with the Department of Psychiatry at the

University of Missouri. However, Defendants do not suggest that they have taken steps to improve

the purported deficiencies in their medical record management. They also do not argue that the

informed consent policy assuages all of Plaintiffs’ concerns about Defendants’ consent policies.

Moreover, Defendants do not suggest that the new partnership with the University of Missouri

provides for a second opinion where outlying prescriptions are concerned. In short, Defendants

have failed to overcome Plaintiffs’ showing that a stay of these proceedings would subject them

to a greater risk of harm.


4
  In light of the fact that discovery is ongoing, and this is a motion for a stay, rather than, for
example, a motion for summary judgment, Plaintiffs were not required to present sworn testimony
substantiating the facts evidenced by the documents they submitted in opposition to Defendants’
motion. The referenced documents appear to have been produced by Defendants, and Defendants
do not deny their authenticity.

                                                 13
       Defendants argue that the Eighth Circuit is likely to decide the pending appeal fairly

quickly, so any stay is likely to be of short duration. Doc. 202, p. 9. However, in Postawko v.

Missouri Department of Corrections, a case that Defendants liken to this one, the Eighth Circuit

granted permission to appeal the class certification order on September 19, 2017. Well over a year

later, no decision has issued. The prospect of a delay of more than a year in this case only

underscores the risk of harm to Plaintiffs in the absence of expedient litigation.5


           d. Where the Public Interest Lies

       As discussed above, Defendants have not shown that they would suffer any prejudice if the

case were not stayed at this time. For the same reason, there is no indication that permitting this

case to proceed as scheduled would result in a waste of judicial resources. As such, there is not as

yet any risk that public funds would be wasted in this litigation. On the other hand, there is no

dispute that the public has an interest in a prompt resolution of this case concerning whether

Defendants’ oversight of the administration of psychotropic drugs to children in Missouri’s foster

care is constitutionally adequate. See Doc. 222, p. 11 (“Protecting foster children is indisputably

important and in the public interest.”). Thus, the public interest does not weigh in favor of a stay.


           e. Balancing the Factors

       The Court ultimately “must consider the relative strength of the four factors, ‘balancing

them all.’” Brady, 640 F.3d at 789. Here, all of the factors weigh in favor of not staying this

proceeding.



5
  Contrary to Defendants’ contention, there is no inconsistency between Plaintiffs’ counsel’s
having sought relatively short extensions of time in this case for good reasons, and having agreed
to relatively short extensions of time requested by Defendants (a courtesy lawyers typically extend
to one another), and their refusal to agree to an indefinite stay of these proceedings.

                                                 14
IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for a stay pending appeal is DENIED. If

any party believes that a stay of post-discovery deadlines is warranted, he or she may move at the

appropriate time to stay those deadlines pending appeal.


                                                    s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: October 29, 2018
Jefferson City, Missouri




                                               15
